Citation Nr: 1617363	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee RO.  In March 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

Regarding the rating for PTSD, the Veteran contends that his symptoms have worsened since he was last examined by VA.  His most recent VA psychiatric examination was in September 2008 (more than seven years ago).  He testified that the current rating does not reflect his current PTSD symptoms.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.

Additionally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record; specifically, at the March 2016 Board hearing, the Veteran testified that his PTSD renders him unemployable.  The matter of entitlement to a TDIU rating has not been developed or adjudicated by the AOJ.  Therefore, it must be remanded for such action.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA psychiatric evaluations and/or treatment the Veteran has received.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  If possible, the Veteran's wife should be present for the examination.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule  pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence or each symptom listed in the criteria for ratings above 30 percent, as well as any symptoms of similar gravity found that are not listed in the rating criteria.  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

4.  The AOJ should also fully develop the matter of the Veteran's entitlement to a TDIU rating, to include providing him the appropriate VCAA-mandated notice and application form for TDIU to complete.  If he submits a completed application form, the AOJ should adjudicate the matter.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  [He is advised that this matter will not fully be before the Board unless he initiates, and perfects, an appeal of a negative determination by the AOJ.]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

